September 29, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           IN THE ESTATE OF ADEL SHESHTAWY, DECEASED

NO. 14-14-00515-CV

                     ________________________________

      This cause, an appeal from the judgment in favor of appellee Michael Fuqua,
temporary administrator of the estate Adel Shestawy, deceased, signed June 20,
2014, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Valentina Spassova Tasseva Shestawy, to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.